Citation Nr: 0826964	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for multiple 
cardiovascular disabilities.

2.  Entitlement to service connection for headaches including 
post-traumatic headaches as secondary to a head injury with 
anisocoria.

3.  Entitlement to a disability rating greater than 
10 percent for chronic low back pain with sacroiliitis.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1976 to January 
1986.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  The veteran testified 
before a Hearing Officer at the VARO in October 2005; a 
transcript is of record.  

The veteran also has service connection for residuals of a 
fractured left great toe; and scar, residuals of scalp 
laceration; scar, residuals, lacerations of the forehead and 
left orbital area; scar residuals, lacerations of the second 
finger, left hand; and genital venereal warts, each rated as 
noncompensably disabling.

The veteran was scheduled for a Travel Board hearing at the 
VARO in May 2007; however, he did not appear.  The hearing 
notification letter was returned to the VARO as 
"undeliverable mail" after the scheduled hearing time, so 
it appears that he was not properly notified of his hearing.  
The veteran's current mailing address of record is not clear 
from a review of the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's service treatment records show that he was seen 
for a number of incidents when he experienced "falling 
out", syncope (as early as 1978), and episodes of headaches, 
dizziness (as early as 1981 when he had also had blacking out 
which was getting progressively worse, more frequent and more 
severe; a skull series was negative); nausea, including after 
traumas in a fall, being hit by a mug or other similar 
incidents.  In August 1982, he had a head injury to the 
frontal left area and occipital region; skull series again 
was negative.  Later in 1982, he was hospitalized for 
blackouts, dizziness, post-traumatic headaches and anisocoria 
(left eye) of probable post-traumatic etiology.

The veteran filed his initial claim in 2000.  Clinical 
records have been submitted starting in January 1998 when he 
had a myocardial infarction.  It is unclear and there is no 
medical opinion of record, nor has one been solicited, as to 
the duration and/or nature of heart problems prior to that 
time.  No effort has been made to obtain, nor has the veteran 
has been fully apprised that clinical evidence could be 
productive to support his claim as to what occurred with 
regard to his heart from the time of service until his heart 
attack 12 years later, when he was found to have significant 
and wide-ranging heart problems which have since gotten 
dramatically worse.  Since 1998 he has had myriad heart 
problems, has been considered for a heart transplant, and has 
had a stroke.  He has stated that he was told at the time of 
his in-service care for his post-traumatic headaches that 
cardiac anomalies had been identified at that time.  A review 
of the contemporaneous and perhaps incomplete clinical 
records from that care reflect notations that his right 
carotid pulses were palpable bilaterally with questionably 
decreased pulse over the right carotid artery. (Emphasis 
added).  This has not been addressed in any of the 
considerations as to whether he did or did not have evidence 
of heart problems in service and if so, the nature thereof.  

The veteran also has said that he has been told that some of 
his current and/or post-service heart problems may have been 
of a congenital origin but that the trauma in-service 
constituted aggravation which was reflected in post-service 
findings.  This has not been addressed at all including in 
determining the nature of any pre-service disability, and/or 
whether he had increased or altered cardiac pathology during 
and/or after service, or as a result of any incident therein.  

The veteran also has been seen periodically since service for 
headaches, although it is unclear to what they are 
attributable.  There has been some reference to some of his 
headaches being a possible complication of his multi-level 
cardiovascular problems including hypertension.  If his heart 
problems were to be service-connected, then they could have 
secondary symptoms such as headaches.  Moreover, he has never 
been examined by VA to determine the cause of his headaches, 
whether he still has anisocoria, and/or for an opinion as to 
whether any current headache symptoms are in any way due to 
or chronic residuals of those in service.

The veteran received a VA orthopedic examination in February 
2005 at which time prior back X-rays were not available.  
Nonetheless, the examiner opined that he had "obvious 
sciatic impairment into the left lower extremity" as a 
result of L-5/S-1 degeneration although X-rays were normal.  
The Board observes that both in-service and post-service X-
rays had shown osteopenia and lumbar level sacralization.  
The Board also observes that the veteran had arthritis.  None 
of these conditions were identified on the 2005 X-rays, 
however.

The veteran has contended that the 2005 VA examination was 
inadequate.  Although there are some clinical findings in the 
2005 examination report which are responsive to the issues on 
appeal, the Board finds that there is some merit to the 
veteran's argument that this examination was inadequate.  He 
was scheduled for VA orthopedic re-examination subsequent to 
February 2005 and did not appear.  Given the uncertainty 
surrounding the veteran's current mailing address of record, 
the veteran may not have received notice of his most recent 
VA examination.

During the course of the current appeal, the Veterans Court 
issued an important decision which mandated how an appellant 
must be informed fully and comprehensively as to all 
regulations potentially applicable in increased ratings cases 
as well as mandatory notice thereof.  See Vazquez-Flores v. 
Peake, 22 Vet App. 37 (2008).  That has not occurred in this 
case.  In general, when an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  This also has not been addressed here.

Given the foregoing and the importance of obtaining both 
contemporary medical assessments and opinions, the Board 
finds that, on remand, the veteran should be scheduled for VA 
examinations.  The veteran is notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. § 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  After contacting the veteran and/or 
his service representative and confirming 
his current mailing address, ask the 
veteran to identify all VA and non-VA 
clinicians who have evaluated or treated 
him for multiple cardiovascular 
disabilities and for headaches, including 
post-traumatic headaches as secondary to a 
head injury with anisocoria, since his 
separation from service.  Ask him to 
identify all VA and non-VA clinicians who 
have evaluated or treated him for service-
connected chronic low back pain in recent 
years.  Obtain outstanding VA treatment 
records that have not been associated with 
the claims file already.  Once signed 
releases are received from the veteran, 
obtain outstanding private treatment 
records that have not been associated with 
the claims file already.  A copy of any 
negative response(s) should be included in 
the claims file.

2.  Contact the National Personnel Records 
Center in St. Louis, Missouri (NPRC), and 
request the veteran's complete service 
treatment and personnel records, including 
his 201 file.  Any records provided by 
NPRC should be associated with the claims 
file.  A copy of any response from NPRC, 
including any negative reply, should be 
associated with the claims file.

3.  Schedule the veteran for an orthopedic 
examination by a physician who has not 
examined him previously to determine the 
current nature of his service-connected 
low back pain.  The examiner should 
provide all ranges of motion with a 
description of normal range of motion.  
The examiner also should address any 
evidence of pain, weakened movement, 
excess fatigability, or incoordination and 
determine the level of associated 
functional loss, if possible without 
resorting to speculation.  

4.  Schedule the veteran for a 
neurological examination to determine the 
nature of any sensory impairment due to 
his service-connected low back pain and/or 
his claimed headaches.  The claims file 
must be made available to the examiner(s) 
for review.  After reviewing the claims 
file and physically examining the veteran, 
the examiner(s) should be asked to provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current headaches 
began during service or are linked 
causally to any incident during service.  
If possible without resorting to 
speculation, the examiner(s) also should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
headaches were caused or aggravated by the 
veteran's cardiovascular disability and/or 
any of his multiple service-connected 
residuals of trauma.  If possible without 
resorting to speculation, the examiner(s) 
should determine further whether the 
veteran currently experiences any 
residuals of the anisocoria identified in 
service with collateral consult by an eye 
specialist if necessary.  

5.  Schedule the veteran for a 
cardiovascular examination to determine 
the nature and etiology of all of his 
heart problems.  The claims file must be 
made available to the examiner(s) for 
review.  If possible without resorting to 
speculation, the examiner(s) should be 
asked to provide an opinion as to whether 
it is at least as likely as not (a 
50 percent or greater probability) that 
any current heart problems began during 
service or are linked causally to any 
incident during service.  If possible 
without resorting to speculation, the 
examiner(s) also should be asked to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the veteran's 
heart problems were present before active 
service, including in congenital or 
developmental form, and whether there was 
any superimposed disability or alteration 
in the underlying pathology in or as a 
result of service.  If possible, the 
examiner(s) also should determine the 
probable or possible time-frame during 
which the veteran would have had 
cardiovascular problems prior to his 
myocardial infarction in 1998 at which 
time he was noted to already exhibit 
significant and multiple heart valve 
damage.

6.  Thereafter, the RO should re-
adjudicate the veteran's claims of service 
connection for multiple cardiovascular 
disabilities and for headaches, including 
post-traumatic headaches as secondary to a 
head injury with anisocoria, and 
entitlement to a disability rating greater 
than 10 percent with chronic low back pain 
with sacroiliitis.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

